NO. 07-00-0542-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MARCH 8, 2002



______________________________





ERIC RAMIREZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 242
ND
 DISTRICT COURT OF SWISHER COUNTY;



NO. B 3605-0008; HONORABLE ED SELF, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

Appellant Eric Ramirez appeals from his conviction for burglary of a habitation and punishment of three years incarceration, which was suspended for 10 years.  We affirm. 

 	Appellant was charged by indictment in the 242
nd
 District Court of Swisher 
County, with burglary of a habitation.  After having been given his 
Miranda
 warnings, appellant gave Tulia police officers a written statement in connection with the alleged crime.  Appellant filed a motion to suppress the written statement.  Following a pretrial hearing on the motion to suppress, the trial court overruled the motion.  

The case was tried to a jury.  The jury found appellant guilty and sentenced him to three years in the Institutional Division of the Texas Department of Criminal Justice, with a recommendation that the confinement be suspended.  In accordance with the jury’s recommendation, the trial court suspended imposition of the sentence as to imprisonment and placed appellant on community supervision for 10 years.  Appellant filed a Notice of Appeal and Motion for New Trial.  No hearing was requested or held on the Motion for New Trial.    

Appellant’s appointed appellate counsel has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  C
ounsel has set out a detailed analysis of the evidence demonstrating a conscientious review of the record, and has memorialized his conversations with appellant in connection with the appeal.  
Counsel has also attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any non-frivolous grounds on which appeal could be predicated.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L.Ed2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  We agree that the appeal is frivolous. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice









Do not publish.